
	

113 HR 2349 IH: Get Relief from Academic Debt Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2349
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mrs. Negrete McLeod
			 (for herself and Ms. Hahn) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To restore and extend the grace period of Federal Direct
		  Stafford Loans and Federal Direct Unsubsidized Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Get Relief from Academic Debt Act of
			 2013 or the GRAD
			 Act of 2013.
		2.Restoration and
			 extension of the start of the repayment period of certain Federal direct
			 loans
			(a)Restoration of
			 interest subsidy during first 6-Month grace periodSection
			 428(a)(3)(A)(i)(I) of the Higher Education Act of 1965 (20 U.S.C.
			 1078(a)(3)(A)(i)(I)) is amended by inserting or, for a Federal Direct
			 Stafford Loan for which the first disbursement is made on or after July 1,
			 2013, which accrues prior to the beginning of the repayment period of the loan
			 (except for interest which accrues during the last 6-months prior to the
			 beginning of such period, in the case of a student who makes an election under
			 section 3(b)(2) of the Get Relief from
			 Academic Debt Act of 2013), before ,
			 or.
			(b)Grace-Period
			 extension
				(1)AmendmentSection
			 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)) is
			 amended—
					(A)in subparagraph
			 (A), by inserting or, in the case of a student who makes an election
			 under section 3(b)(2) of the Get Relief from
			 Academic Debt Act of 2013, 12 months after 6
			 months; and
					(B)in subparagraph
			 (D), by inserting or, in the case of a student who makes an election
			 under section 3(b)(2) of the Get Relief from
			 Academic Debt Act of 2013, the 12-month period after
			 6-month period.
					(2)Election of
			 extended grace period for certain FDSL and FDUS LoansThe Secretary of Education shall provide an
			 opportunity for each borrower who has a Federal Direct Stafford Loan or Federal
			 Direct Unsubsidized Stafford Loan for which the first disbursement is made on
			 or after July 1, 2013, to elect a 12-month grace period, in accordance with
			 section 428(b)(7) of the Higher Education Act of 1965, as amended by this
			 subsection, before beginning repayment. The Secretary shall—
					(A)notify each such borrower of the
			 opportunity for such an election not later than 45 days before the start of the
			 borrower’s repayment period, as determined under section 428(b)(7) of the
			 Higher Education Act of 1965 as in effect on the day before the date of
			 enactment of this Act;
					(B)advise each such
			 borrower of the financial consequences of electing such 12-month grace period;
			 and
					(C)not require such a borrower to accept a
			 12-month grace period in accordance with section 428(b)(7) of the Higher
			 Education Act of 1965 (as amended by this subsection), unless the borrower
			 specifically elects such 12-month grace period not later than 14 days before
			 the start of the borrower’s repayment period, as determined under section
			 428(b)(7) of the Higher Education Act of 1965 as in effect on the day before
			 the date of enactment of this Act.
					
